Citation Nr: 0801781	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-32 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from April 2000 to December 
2004.  

On the veteran's Substantive Appeal, VA Form 9, he requested 
a Travel Board hearing before a Veterans Law Judge.  
Although, in March 2006, the veteran received a hearing 
before the RO, he has not withdrawn his request for a Travel 
Board hearing.

A claimant has a right to a hearing before the Board.  See 38 
C.F.R. § 20.700(a), (e) (2007).  As such, the Board remands 
this case to the RO to accommodate the veteran's request for 
a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Board in Atlanta, Georgia.  Notice should be 
sent to the veteran in accordance with applicable 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



